DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano on 10/19/21.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A method for operating a data storage system comprising a plurality of disk drives and a storage controller connected to the plurality of disk drives, the method comprising: 
operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives; 
altering, by the storage controller, a size of a short-stroked region of one or more short-stroked disk drives in response to one or more access rates of a plurality of data;
defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is [[the]] a remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and


2. (Cancelled)  

3. (Currently Amended) The method of claim [[2]] 1, further comprising: 
monitoring, by the storage controller, [[the]] access rates of read and write accesses to one or more portions of the data stored in the data storage system; and 
periodically identifying, by the storage controller, one of the priority storage spaces to store a portion of the data.

4. (Currently Amended) The method of claim [[2]] 1, wherein identifying a first portion of the data to store in the high priority storage space comprises: 
identifying, by the storage controller, one or more portions of the data associated with an access rate greater than a predefined access rate threshold.

5. (Original) The method of claim 4, further comprising:
altering, by the storage controller, the first number of short-stroked disk drives or the size of a short-stroked region to accommodate the entire first portion of the data.

6. (Original) The method of claim 1, further comprising:
	defining, by the storage controller, an artificially higher storage performance for the high priority storage space relative to the medium priority storage space; and
defining, by the storage controller, an artificially lower storage performance for the low priority storage space relative to the medium priority storage space, wherein storing the first portion of the data in the high priority storage space, the second portion of the data in the low priority storage space, and the third portion of the data in the medium priority storage space, are based on the defined storage performance for each of the priority storage spaces.



8. (Currently Amended) A computer program product for operating a data storage system comprising a plurality of disk drives and a storage controller connected to the plurality of disk drives, the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform a method comprising the steps of:
operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives;
altering, by the storage controller, a size of a short-stroked region of one or more short-stroked disk drives in response to one or more access rates of a plurality of data;
defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is [[the]] a remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and
storing, by the storage controller, a first portion of the data, accessed most frequently, in the high priority storage space, a second portion of the data, accessed least frequently, in the low priority storage space, and a third portion of the data, accessed more frequently than the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage space.

9. (Cancelled)  

10. (Currently Amended) The computer program product of claim [[9]] 8, wherein the program instructions stored on the one or more computer readable storage media further comprise:
monitoring [[the]] access rates of read and write accesses to one or more portions of the data stored in the data storage system; and 
periodically identifying one of the priority storage spaces to store a portion of the data.

11. (Currently Amended) The computer program product of claim [[9]] 8, wherein identifying a first portion of the data to store in the high priority storage space comprises: 
identifying one or more portions of the data associated with an access rate greater than a predefined access rate threshold.

12. (Original) The computer program product of claim 11, wherein the program instructions stored on the one or more computer readable storage media further comprise:
altering the first number of short-stroked disk drives or the size of a short-stroked region to accommodate the entire first portion of the data.

13. (Original) The computer program product of claim 8, wherein the program instructions stored on the one or more computer readable storage media further comprise:
	defining an artificially higher storage performance for the high priority storage space relative to the medium priority storage space; and
defining an artificially lower storage performance for the low priority storage space relative to the medium priority storage space.

14. (Original) The computer program product of claim 13, wherein storing the first portion of the data in the high priority storage space, the second portion of the data in the low priority storage space, and the third portion of the data in the medium priority storage space, are based on the defined storage performance for each of the priority storage spaces.

15. (Currently Amended) A data storage system, the data storage system comprising:
one or more processors, one or more display devices, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives; 
;
defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is [[the]] a remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and
storing, by the storage controller, a first portion of the data, accessed most frequently, in the high priority storage space, a second portion of the data, accessed least frequently, in the low priority storage space, and a third portion of the data, accessed more frequently than the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage space.

16. (Cancelled)  

17. (Currently Amended) The computer system of claim [[16]] 15, further comprising:
monitoring [[the]] access rates of read and write accesses to one or more portions of the data stored in the data storage system; and 
periodically identifying one of the priority storage spaces to store a portion of the data.

18. (Currently Amended) The computer system of claim [[16]] 15, wherein identifying a first portion of the data to store in the high priority storage space comprises: 
identifying one or more portions of the data associated with an access rate greater than a predefined access rate threshold.

19. (Original) The computer system of claim 15, further comprising:
altering the first number of short-stroked disk drives or the size of a short-stroked region to accommodate the entire first portion of the data.

20. (Original) The computer system of claim 19, further comprising:
defining an artificially higher storage performance for the high priority storage space relative to the medium priority storage space; and
defining an artificially lower storage performance for the low priority storage space relative to the medium priority storage space, wherein storing the first portion of the data in the high priority 



Reasons for Allowance
Per claim 1, the prior art of Terry et al. herein Terry discloses: a plurality of disk drives and a storage controller connected to the plurality of disk drives, the method comprising: operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives altering, by the storage controller, a size of a short-stroked region of one or more short-stroked disk drives in response to one or more access rates of a plurality of data. 
However, Terry alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …, defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is the remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and storing, by the storage controller, a first portion of the data, accessed most frequently, in the high priority storage space, a second portion of the data, accessed least frequently, in the low priority storage space, and a third portion of the data, accessed more frequently than the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage space.
Per claim 8, the prior art of Terry et al. herein Terry discloses: a plurality of disk drives and a storage controller connected to the plurality of disk drives, the method comprising: operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives altering, by the storage controller, a size of a short-stroked region of one or more short-stroked disk drives in response to one or more access rates of a plurality of data. 
However, Terry alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is the remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and storing, by the storage controller, a first portion of the data, accessed most frequently, in the high priority storage space, a second portion of the data, accessed least frequently, in the low priority storage space, and a third portion of the data, accessed more frequently than the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage space.
Per claim 15, the prior art of Terry et al. herein Terry discloses: a plurality of disk drives and a storage controller connected to the plurality of disk drives, the method comprising: operating, by the storage controller, a first number of the plurality of disk drives as short stroked disk drives and a second number of the plurality of disk drives as non-short stroked disk drives altering, by the storage controller, a size of a short-stroked region of one or more short-stroked disk drives in response to one or more access rates of a plurality of data. 
However, Terry alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … defining, by the storage controller, priority storage spaces including a high priority storage space that is a portion in each of the short stroked disk drives, a low priority storage space that is the remaining portion in each of the short stroked disk drives, and a moderate priority storage space that is an entire portion of each non-short stroked disk drives; and storing, by the storage controller, a first portion of the data, accessed most frequently, in the high priority storage space, a second portion of the data, accessed least frequently, in the low priority storage space, and a third portion of the data, accessed more frequently than Page 5 of 9Application No.: 16/738,162Docket No.: GB920160010US02 Reply to Office Action dated 04-29-2021 the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage spaced more frequently than the second portion of the data and less frequently than the first portion of the data, in the moderate priority storage space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2184